Citation Nr: 1213371	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-42 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served in active military service from June 1979 to July 1990; July 2003 to March 2004; and from September 2005 to September 2007.  Service in Bosnia and Southwest Asia is indicated by the record.  The Veteran is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, he has depressive disorder, NOS, and PTSD that are causally or etiologically related to his in-service military stressors.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with respect to the issue of entitlement to service connection for a psychiatric disorder to include PTSD, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this portion of the appeal at this time is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

As noted in the Introduction portion of this decision, the Veteran in the current appeal received the Combat Action Badge.  Accordingly, the Board concedes the Veteran's engagement in combat during his service in the Iraq.  His claimed stressors are deemed confirmed without independent verification.  See  38 U.S.C.A. § 1154(b) (West 2002) & 38 C.F.R. § 3.304(d) (2011) (which stipulate that VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary).

In any event, and in this regard, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets the elements for an award of service connection for a psychiatric disorder to include PTSD.  In a September 2008 stressor statement, the Veteran detailed two improvised explosive device (IED) explosions to which he was exposed during his deployment in Iraq.  Additionally, the Veteran subsequently endorsed experiencing a third IED attack as well as incoming rocket and mortar fire.  See the VA examination report dated November 2008.  The Veteran has also asserted that he was exposed to dead and wounded people while performing his duties as part of a recovery team during his service in Iraq.  See the VA examination report dated November 2008.

The Veteran's DD-214 and other service personnel records showed that his primary military occupation specialty during the period he served in Iraq was armor crewman.  He was awarded the Combat Action Badge.  Also, the narrative that accompanied the award of the Combat Action Badge detailed the Veteran's involvement with the January 2007 IED report that the Veteran had discussed in his stressor statement.

Here, VA treatment records show that the Veteran has a continuing diagnosis of PTSD and depressive disorder, NOS, for which he is treated with medication.  See the VA treatment records dated August 2008.  The Veteran's report of exposure to IED explosions and other circumstances of his Iraq service were noted as a basis for these diagnoses.  In a letter dated March 2009, Dr. O.A. stated that the Veteran is treated at the VA outpatient clinic for "a combination of anxiety and depressive symptoms as well as PTSD symptoms."

The Veteran was afforded a VA examination in November 2008 as to his psychiatric disorder claim.  Notably, the VA examiner determined that the Veteran's in-service stressors met Criteria A1 and A2 with respect to his duties on the recovery team during his service in Iraq as well as while performing route clearance during which time he was intensely afraid for his life.  The examiner also noted that the Veteran previously experienced depression and had some symptoms of PTSD including insomnia and hypervigilance.  The examiner diagnosed the Veteran with depressive disorder, NOS, in remission and further concluded that "[o]verall it is less likely as not that he has PTSD due to his experiences in Iraq.  It is likely that he had significant PTSD symptoms in the past, however, that were directly related to his Iraq experiences."

The Veteran was afforded another VA psychological examination in February 2010.   The examiner concluded that the Veteran did not meet Criterion A for PTSD and stated that "[s]ince Criterion A is a necessary condition for developing PTSD, the Veteran is judged to not have PTSD nor be able to develop it.  He says that for a number of months after returning from Iraq he did have discomfort and symptoms, but they got significantly better with time . . . After being treated with Citalopram, any depression that he was experiencing also seemed to go into remission."  The examiner opined, "[h]e does have some residual sleep disturbance and diminished interests.  However, overall, his current level of distress and symptomatology do not reach a level of psychiatric disturbance."

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In this case, the record indicates that the Veteran's psychiatric diagnoses including PTSD and depressive disorder, NOS, resolved to some extent after medical treatment.  Importantly, however, the Court has also held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Such is the case here.

In light of the fact that the Veteran was diagnosed with PTSD and depressive disorder, NOS, during the pendency of his claim, the Board finds that service connection for a psychiatric disorder to include PTSD is warranted.  In particular, the Veteran's claimed stressors of experiencing multiple IED explosions as well as rocket and mortar fire during his third period of active military service is consistent with the places, types, and circumstances of his service in Iraq as detailed in his service personnel records including the award of the Combat Action Badge.  His fear of enemy attack has been documented by VA practitioners, who in turn have ascribed his PTSD, at least in part, to this fear.  Additionally, as indicated above, diagnoses of depressive disorder, NOS, and PTSD are also documented in the record.  Accordingly, the Board finds that the Veteran does suffer from depressive disorder, NOS, and PTSD, which have been sufficiently linked to wartime experiences.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for a psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).

In consideration of the evidence of record, the Board finds that the Veteran has a psychiatric disorder to include PTSD that is likely attributable to events during his active military service.  Accordingly, service connection for a psychiatric disorder to include PTSD is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder to include PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


